 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   GRETCHEN K. BUECHSENSCHUETZ, State Bar
     No. 208892
 3   Supervising Deputy Attorney General
     LEENA M. SHEET, State Bar No. 235415
 4   Deputy Attorney General
       300 South Spring Street, Suite 1702
 5     Los Angeles, CA 90013
       Telephone: (213) 269-6023
 6     Fax: (213) 897-1071
       E-mail: Leena.Sheet@doj.ca.gov
 7   Attorneys for Defendants
     J. Dunnahoe, R. Valverde, S. Foster, A. Cantu,
 8   V. White, M. Crotty and C. Gonzales

 9
     LAURIE WILMORE, State Bar No. 162610                     MEREDITH FAHN, State Bar No. 154467
10   P.O. Box 1174                                            1702-L Meridian Ave. #151
     101 S. Santa Cruz Ave. #1174                             San Jose, CA 95125
11   Los Gatos, CA 95031                                      PHONE (408) 947-1512
     PHONE (650) 867-3546                                     EMAIL: fahn@sbcglobal.net
12   FAX      (650) 230-1146
     EMAIL: lwilmore@rocketmail.com                           Attorneys for Plaintiff
13                                                            DOUGLAS JEROME STEVENSON
     Attorneys for Plaintiff
14   DOUGLAS JEROME STEVENSON

15
                              IN THE UNITED STATES DISTRICT COURT
16
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
17

18

19

20   DOUGLAS J. STEVENSON,                                   1:16-CV-01831-AWI-JLT
21                                            Plaintiff, [PROPOSED] PROTECTIVE ORDER
                                                         ON STIPULATION AND
22                  v.                                   CONFIDENTIALITY AGREEMENT

23                                                           (Doc. 47)
     K. HOLLAND, et al.,
24
                                          Defendants.
25

26
27

28
                                                         1
                [Proposed] Protective Order on Stipulation and Confidentiality Agreement (1:16-CV-01831-AWI-JLT)
 1         Plaintiff Douglas J. Stevenson (“Plaintiff”) and California Department of Correction and

 2   Rehabilitation Defendants A. Cantu, M. Crotty, J. Dunnahoe, S. Foster, C. Gonzales, R. Valverde

 3   and V. White (“Defendants”) (inclusively, the “Parties”), by and through their respective counsel

 4   of record, hereby stipulate and agree to the following Confidentiality Agreement and Protective

 5   Order:

 6         1.    In the course of this litigation, the Parties to the above-entitled action may produce or

 7   seek discovery of documents, information, or other materials that may contain or relate to

 8   personal, sensitive, and/or confidential information of another party or third party.

 9         2.    The Parties agree that public disclosure of such information may prejudice the

10   Parties’ rights by, among other things, revealing confidential information that is not otherwise

11   public, such as employment information, confidential portions of Plaintiff’s prison records, and

12   other information.

13         3.    The records identified below are designated as “Confidential Material” and may be

14   only disclosed in this action subject to protective order and this agreement:

15              a.     California Department of Correction and Rehabilitation (“CDCR”) records

16                regarding the internal investigation into the use of force on Plaintiff. All birthdates,

17                social security numbers, home and work addresses, drivers’ license numbers, home

18                and work telephone numbers, and third party witnesses will be redacted.

19              b.     Records regarding processes, operations, investigations, or other information

20                relating to the CDCR, disclosure of which may have the effect of causing harm to the
21                safety and security of prison officials, the public, or Defendants. This includes, but

22                is not limited to, institutional records, maps and diagrams, photographs, audio or

23                video recordings, witness statements, SMS or text messages, and emails and other

24                written correspondence. Confidential information is also personal information of

25                Defendants, including, but not limited to home address, social security number,

26                telephone number, email address, names or identifying information of family
27                members, the disclosure of which places the safety of Defendants, who are current

28                and former peace officers, and their family members at risk. Confidential
                                                      2
                [Proposed] Protective Order on Stipulation and Confidentiality Agreement (1:16-CV-01831-AWI-JLT)
 1              information also includes all personal identifying information of any current or

 2              former CDCR employee, and any third party entitled to confidential protection of

 3              personal identifying information under California and/or applicable federal law. All

 4              birthdates, social security numbers, home and work addresses, drivers’ license

 5              numbers, home and work telephone numbers, information about family members,

 6              and third party witnesses will be redacted.

 7             c.      Personnel records relating to the training and qualifications of Defendants,

 8             including but not limited to training records, any records of complaints pertaining to

 9             excessive use of force, or discipline records. All personal identifying information

10             such as birthdates, home addresses, home telephone numbers, social security and

11             drivers’ license numbers, and information about family members, will be redacted.

12             Irrelevant personnel records will not be produced.

13             d.      CDCR Use of Force Manuals and Operational Procedures.

14             e.      Confidential portions of Plaintiff’s prison records.

15        4.   Confidential Material may not be disclosed except as set forth in paragraphs 5, 6 and

16   7.

17        5.   Confidential Material may be disclosed only to the following persons:

18             a. Counsel for any party to this action;

19             b. Paralegal, stenographic, clerical and secretarial personnel regularly employed by

20                  counsel referred to in 5a.
21             c. Court personnel including stenographic reporters engaged in such proceedings as

22                  are necessarily incidental to preparation for the trial of this action;

23             d. Any outside expert or consultant retained in connection with this action and not

24                  otherwise employed by any party;

25             e. Any “in house” expert designated by Defendants to testify at trial in this matter;

26             f. Witnesses, other than the Plaintiff herein, who may have the documents disclosed
27                  to them during deposition proceedings; the witnesses may not leave the

28                  depositions with copies of the documents, and shall be bound by the provisions of
                                                     3
               [Proposed] Protective Order on Stipulation and Confidentiality Agreement (1:16-CV-01831-AWI-JLT)
 1                  paragraphs 6 and 7. Pages of transcribed deposition testimony or exhibits to

 2                  depositions that reveal Confidential Material must be separately bound by the

 3                  court reporter and may not be disclosed to anyone except as permitted under this

 4                  Stipulated Protective Order.

 5              g. Any neutral evaluator or other designated ADR provider;

 6              h. CDCR, its representatives and counsel;

 7              i. The jury, should this matter go to trial.

 8         6.    Each person to whom disclosure is made, with the exception of counsel who are

 9   presumed to know of the contents of this protective order, shall, prior to disclosure: (1) be

10   provided with a copy of this order by the person furnishing him/her such material, and (2) agree

11   on the record or in writing that she/he has read the protective order and that she/he understand the

12   provisions of the protective order. Such person must also consent to be subject to the jurisdiction

13   of the United States District Court, Eastern District, with respect to any proceeding relating to the

14   enforcement of this order. As counsel for Defendants, the California Office of the Attorney

15   General herein shall be entitled to retain possession of the original writings described above.

16   Nothing in this paragraph 6 is intended to prevent officials or employees of the CDCR or other

17   authorized government officials or any other persons from having access to the documents if they

18   would have had access in the normal course of their job duties. Further, nothing in this order

19   prevents a witness from disclosing events or activities personal to them, i.e., a witness can

20   disclose to others previous information given to the CDCR or other law enforcement with respect
21   to what she/he saw, heard, or otherwise sensed. The Plaintiff’s expert(s) or consultant(s) must

22   sign an “Acknowledgement and Agreement to be Bound,” by the terms of this Agreement and

23   protective order (Exhibit A), an executed copy of which will be provided to Defendants’ counsel

24   (i.e., the California Office of the Attorney General) within seven (7) days after formal disclosure

25   of such consultants as expert witnesses in this litigation. A copy of the “Acknowledgement and

26   Agreement to be Bound,” is attached as Exhibit A.
27         7.    Within sixty days after the conclusion of the trial and of any appeal or upon other

28   termination of this litigation, all Confidential Material received under the provision of this order
                                                       4
                [Proposed] Protective Order on Stipulation and Confidentiality Agreement (1:16-CV-01831-AWI-JLT)
 1   (including any copies made) shall be returned to counsel for Defendants (i.e., the California

 2   Office of the Attorney General). Provisions of this order insofar as they restrict disclosure and

 3   use of the material shall be in effect until all Confidential Material (including all copies thereof) is

 4   returned to counsel for Defendants (i.e., the California Office of the Attorney General).

 5         8.    In the event that any party wishes to file Confidential Material with the court, as an

 6   exhibit to a pleading or otherwise, the filing party shall first seek an order to file under seal

 7   pursuant to Local Rule 141. The Request to Seal documents shall refer to this stipulation and

 8   protective order.

 9         9.    Nothing in this order shall preclude a party from showing or disclosing any

10   documents, e.g., deposition transcript, pleading or brief, which otherwise contain Confidential

11   Material as defined in paragraph 3, as long as such document has been redacted so as to prevent

12   disclosure of such Confidential Material.

13         10.   The foregoing is without prejudice to the right of any party (a) to apply to the Court

14   for a further protective order relating to any Confidential Material or relating to discovery in this

15   litigation; (b) to apply to the Court for an order removing the Confidential Material designation

16   from any document; and (c) to apply to the Court for an order compelling production of

17   documents or modification of this order or for any order permitting disclosure of Confidential

18   Materials beyond the terms of this order. The party making the motion must comply with all

19   meet and confer requirements of the Court.

20         11.   Stipulation to this Confidentiality Agreement and protective order does not constitute
21   a waiver of any objections, including but not limited to, to any discovery on the grounds of

22   relevance, overbreadth, undue burden, equal access, admissibility, materiality, attorney-client

23   privilege, attorney work product, official information privilege, deliberate process privilege,

24   investigative privilege, law enforcement privilege, privileges pursuant to California Penal Code

25   sections 832.7 and 832.8, Evidence Code sections 1040, 1043, and 1045, Government Code

26   section 6250 et seq., California Code of Regulations, Title 15, sections 3321 and 3370, Peace
27   Officers Bill of Rights, Government Code section 3300, et seq., Information Practices Act of

28   1977, Civil Code sections 1798 et seq, HIPAA, and federal and state privacy laws.
                                                   5
                 [Proposed] Protective Order on Stipulation and Confidentiality Agreement (1:16-CV-01831-AWI-JLT)
 1         12.   Confidential Material disclosed may be used in the litigation of this action only, and

 2   not for any other purpose or in any other lawsuit, related or otherwise.

 3         13.   Violation of the terms of this protective order may subject a party, and any signatories

 4   who violate the protective order including any party’s experts or consultants, to any and all

 5   permissible sanctions, including dismissal.

 6

 7         IT IS SO STIPULATED.

 8         I, Leena M. Sheet, attest that all other signatories listed, and on whose behalf this filing is

 9   submitted, concur in the filing’s content and have authorized this filing.

10
                                                                Respectfully submitted,
11    Dated: October 25, 2018
                                                                XAVIER BECERRA
12                                                              Attorney General of California
                                                                GRETCHEN K. BUECHSENSCHUETZ
13                                                              Supervising Deputy Attorney General
14

15                                                              /s/ Leena M. Sheet
                                                                LEENA M. SHEET
16                                                   By:        Deputy Attorney General
                                                                Attorneys for Defendants
17                                                              J. Dunnahoe, R. Valverde, S. Foster, A.
                                                                Cantu, V. White, M. Crotty and C.
18                                                              Gonzales
19

20
      Dated: October 25, 2018                                  /s/ Laurie Wilmore
21                                                             LAURIE WILMORE
22
                                                     By:       /s/ Meredith Fahn
23
                                                                MEREDITH FAHN
24
                                                                Attorneys for Plaintiff
25                                                              DOUGLAS JEROME STEVENSON

26
27

28
                                                           6
                 [Proposed] Protective Order on Stipulation and Confidentiality Agreement (1:16-CV-01831-AWI-JLT)
 1                                                   ORDER

 2         Based upon the stipulation of the parties, the Court GRANTS the stipulated protective

 3   order. In doing so, the Court reminds the parties that this protective order does not assure that

 4   any of the materials protected will be sealed by the Court in the event a party wishes to file them.

 5   Rather, they must comply with Local Rule 141 and meet the legal standard for sealing.

 6
     IT IS SO ORDERED.
 7

 8      Dated:      October 26, 2018                               /s/ Jennifer L. Thurston
                                                              UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          7
                 [Proposed] Protective Order on Stipulation and Confidentiality Agreement (1:16-CV-01831-AWI-JLT)
 1   EXHIBIT A
 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, _________________________________________ [print or type full name], of
     _____________________________________________________ [print or type full address],
 5   declare under penalty of perjury that I have read in its entirety and understand the Stipulated
     Protective Order and Confidentiality Agreement that was issued by the United States District
 6   Court for the Eastern District of California on __________________________ in the case of
 7   _________________________ [insert formal name of the case and the number and initials
     assigned to it by the court]. I agree to comply with and to be bound by all the terms of this
 8   Stipulated Protective Order and I understand and acknowledge that failure to so comply could
     expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
 9   not disclose in any manner any information or item that is subject to this Stipulated Protective
     Order to any person or entity except in strict compliance with the provisions of this Order.
10

11   I further agree to submit to the jurisdiction of the United States District Court for the Eastern
     District of California for the purpose of enforcing the terms of this Stipulated Protective Order,
12   even if such enforcement proceedings occur after termination of this action.

13   I hereby appoint __________________________ [print or type full name] of
     __________________________________ [print or type full address and telephone number] as
14
     my California agent for service of process in connection with this action or any proceedings
15   related to enforcement of this Stipulated Protective Order.

16   Date: _________________________________
17   City and State where sworn and signed: _________________________________
18

19   Printed name: ______________________________
     [printed name]
20
21   Signature: __________________________________
     [signature]
22

23

24

25

26
27

28
                                                         1
                [Proposed] Protective Order on Stipulation and Confidentiality Agreement (1:16-CV-01831-AWI-JLT)
